WUEST, Chief Justice
(concurring specially).
I would not treat the Eltons as obligors. They never signed the appearance bond nor obligated themselves for anything. As *529stated in the majority opinion, as a general rule money deposited by a third person is regarded as the money of the accused. In my opinion, the trial courts of this State should not accept money from third persons and treat them as obligors. Let the third person or persons loan the money to the defendant who obligates himself to appear, and if he does not appear, the court deals with the defendant and does not have to deal with phantom obligors.
While I would have held that the Eltons were not obligors, I concur in the reasoning of the majority opinion on the forfeiture procedures and the affirmance of the trial court.
I am hereby authorized to state that Justice Sabers joins in this special concurrence.